Citation Nr: 1604139	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  15-06 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether the Agency of Original Jurisdiction (AOJ) properly withheld the Veteran's VA compensation benefits for 74 days, during which he was in receipt of military drill pay.

(By separate decision, the Board addresses the claims of entitlement to service connection for radiculopathy, right upper extremity (RUE), including as secondary to service-connected cervical spine disability, entitlement to service connection for plantar fasciitis, right foot, entitlement to service connection for plantar fasciitis, left foot, entitlement to a rating in excess of 10 percent for L5-S1 small right paracentral disc herniation, prior to November 19, 2012, entitlement to a rating in excess of 20 percent for L5-S1 small right paracentral disc herniation, from November 19, 2012, entitlement to a rating in excess of 10 percent for right knee musculoligamentous strain with degenerative joint disease, entitlement to a rating in excess of 10 percent for left knee musculoligamentous strain with degenerative joint disease, and entitlement to an initial rating in excess of 10 percent for a cervical spine strain.)



REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran is a member of, and has had multiple periods of service in, the Army National Guard, including active duty for training (ACDUTRA) from April 1997 to July 1997 and active duty (AD) from June 2004 to March 2005, the latter in support of Operation Iraqi Freedom.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a June 2015 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal therefore contemplates both electronic records.   

By written statement dated November 2015, the Veteran is raising a claim for compensation for neuropathy or radiculopathy in the left upper extremity.  The Board refers this matter to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

The Veteran seeks the payment of VA compensation benefits withheld for 74 days in 2014 because he was believed to have been in receipt of military drill pay covering that time period.  He claims that he returned the drill pay to his service department, thus never receiving it.  The Veteran has not submitted evidence substantiating this assertion.  

Accordingly, this claim is remanded for the following development:

1.  Contact the Veteran and advise him that it his responsibility to submit evidence substantiating his assertion that he was not paid compensation, including military drill pay or VA benefits, in 2014 during the 74 days is question.  

2.  Once the Veteran submits any supporting evidence, readjudicate this claim.  If the claim is again denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and afford them the appropriate amount of time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




